DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 6/20/22. Claims 23, 26, 27 are amended. 
Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 26 and 27 are withdrawn because the Applicant amended the claims.

Claim Rejections - 35 USC § 102
The rejection under35 U.S.C. 102 (a)(1) as being anticipated by Kono on claim 23 are withdrawn because the Applicant amended the claims. .  

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Kono in view of Tani et al.  on claim 24 is withdrawn because the Applicant amended the claims. 
The rejection under 35 U.S.C. 103 as being unpatentable over Kono in view of in view of Kaschak et al. on claims 25-27 are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
Claims 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant claims are to a method of manufacturing a multivalent metal-ion battery, comprising (a) providing an anode containing a multivalent metal or its alloy, wherein said multivalent metal is selected from Ni, Zn, Be, Mg, Ca, Ba, La, Ti, Ta, Zr, Mn, V, Co, Fe, Cd, Cr, Ga, In, or a combination thereof; (b) providing a cathode containing a layer of recompressed exfoliated carbon or recompressed exfoliated graphite material; and (c) providing a porous separator electronically separating said anode and said cathode and an electrolyte selected from an aqueous electrolyte, organic electrolyte, polymer electrolyte, molten salt electrolyte, ionic liquid electrolyte, or a combination thereof capable of supporting reversible deposition and dissolution of said multivalent metal at the anode and reversible adsorption/desorption and/or intercalation/de-intercalation of ions at the cathode. The layer of recompressed exfoliated carbon or recompressed exfoliated graphite material is oriented in such a manner that the layer has a graphite edge plane in direct contact with said electrolyte and facing or contacting a plane of said separator.
The closest prior art is to US Publication 2014/0227589 to Kono reference discloses a method of manufacturing a multivalent metal-ion battery, comprising a providing an anode containing a multivalent metal or its alloy, wherein said multivalent metal is selected from Ni, Zn, Be, Mg, Ca, Ba, La, Ti, Ta, Zr, Mn, V, Co, Fe, Cd, Cr, Ga, In, or a combination thereof (P56), (b) providing a cathode containing a layer of graphite flake material (P47), and (c) providing a porous separator electronically separating said anode and said cathode (P62) and an electrolyte capable of supporting reversible deposition and dissolution of said multivalent metal at the anode and reversible adsorption/desorption and/or intercalation/de- intercalation of ions at the cathode (P31, P70 electrolyte and polymer combined ), wherein said layer of graphite material is oriented in such a manner that the layer has a graphite edge plane from the graphite that is in direct contact with said electrolyte and facing the separator (P70). However, the Kono reference does not disclose, nearly disclose or provide motivation for a method to comprise a recompressed exfoliated carbon or recompressed exfoliated graphite.
  The prior art US Publication 2002/0197530 to Tani et al. reference discloses an anode current collector can be support anode active materials such as alloys. The current collector comprises three-dimensional network structures of  porous body obtained by covering a carbon fiber felt which as an excellent conductivity. However, the Tani et al. reference does not disclose, nearly disclose or provide motivation for a method to comprise a recompressed exfoliated carbon or recompressed exfoliated graphite.
The prior art US Publication 2004/0034151 to Kaschak et al. discloses battery composites comprising graphite flakes that is intercalated-exfoliated and  undergoes a temperature of 700-1200 ˚C (P13-16) to produce thermally conductive graphite composites (P19). However, the Kaschak reference  does not disclose, nearly disclose or provide motivation for a method to comprise a recompressed exfoliated carbon or recompressed exfoliated graphite.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725